 

 

 

 

 

ESE Be coe

 

 

 

 

 

 

UNITED STATES DISTRICT COURT <n
SOUTHERN DISTRICT OF NEW YORK S MAR 3 1 2020
eee eee eee eee ee ee eee ee ee ee eee x a Nee roHRE Sama canemonmad
UNITED STATES OF AMERICA, ;
Plaintiff, :
ORDER
-against- :
18 Crim. 509-22 (GBD)
IGOR STASOVSKIY, ;
Defendant. :
a id xX

GEORGE B. DANIELS, United States District Judge:

The April 2, 2020 conference is adjourned to June 4, 2020 at 10:00 a.m.

Dated: New York, New York
March 31, 2020

SO ORDERED.

Loan (9. oink

 

@EDRGE B. DANIELS

COR States District Judge

 

 
